MEMORANDUM**
Koshin Hiratani appeals pro se the district court’s order denying, pursuant to a vexatious litigant order, leave to file his complaint.
This court previously affirmed the district court’s imposition of a vexatious litigant order barring Hiratani from filing further actions based on alleged illegal wiretapping. See Hiratani v. United States Dep’t. of Treasury, No. 93-56504, 1994 WL 379105, unpublished memorandum disposition (9th Cir. July 20, 1994).
This court on three prior occasions affirmed district court orders denying leave to file the present complaint. See Hiratani v. United States Dep’t. of Treasury, No. 99-55490, 2000 WL 554474, unpublished memorandum disposition (9th Cir. May 5, 2000); Hiratani v. United States Dep’t. of Treasury, No. 00-56375, unpublished summary affirmance (9th Cir. Apr. 13, 2001); Hiratani v. United States Dep’t of Treasury, 88 Fed.Appx. 260, unpublished memorandum disposition (9th Cir.2004). Once again, the district court did not abuse its discretion in denying Hiratani’s application for leave to file a complaint containing the same allegations upon which the vexatious litigant order was based.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.